669 So. 2d 1134 (1996)
Sergio FERNANDEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 95-3295.
District Court of Appeal of Florida, Third District.
March 20, 1996.
Sergio Fernandez, in proper person.
Robert A. Butterworth, Attorney General, and Keith S. Kromash, Assistant Attorney General, for appellee.
Before BARKDULL, NESBITT and COPE, JJ.
PER CURIAM.
This appeal follows the denial of Sergio Fernandez' motion for correction of illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse the order under review and remand for correction of Fernandez' sentence. Here, as the state concedes, the 327 days of credit for time served as ordered by the trial court was inconsistent with the judge's earlier determination granting 367 days of credit to Fernandez for the same conviction. While the defendant is no longer in custody as to the sentence under review, it is clear that the defendant is "still entitled to have court records accurately reflect the total time he *1135 served in jail." Lee v. State, 566 So. 2d 526, 527 (Fla. 4th DCA 1990). Accordingly, the order under review is reversed and the cause remanded for correction of sentence.